Citation Nr: 1450425	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war (POW) for Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 25, 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the VA Regional Office (RO) that in relevant part denied service connection for major depressive and anxiety disorders (claimed as mental illness).  Since then, the Veteran has been diagnosed with a number of other psychiatric disorders including PTSD.  The Board has accordingly characterized the issue to incorporate all acquired psychiatric disorders, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Also on appeal is a May 2010 administrative decision by the RO that denied the Veteran's request for recognition as a former POW for VA purposes.  

The Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in November 2011.  A transcript of the hearing is of record.

Following the last supplemental statement of the case, the Veteran's representative submitted additional evidence directly to the Board in the form of an opinion by      a private psychologist and a statement from the Veteran's former spouse.  The representative enclosed a waiver of Agency of Original Jurisdiction (AOJ) consideration, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).



FINDINGS OF FACT

1.  On March 26, 1969, while en route to basic training, the aircraft on which he was a passenger was hijacked and diverted to Cuba.

2.  The circumstances during detention in Cuba were not comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.

3.  The Veteran has provided unreliable, misleading, and/or exaggerated information concerning his stressor and psychiatric symptomatology and his assertions in support of the claim are not credible.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to recognition as a former POW for VA purposes have not been met.  38 U.S.C.A. § 101(32) (West 2002 & Supp. 2014); 38 C.F.R. § 3.1(y) (2014).

2.  The requirements to establish entitlement to service connection for an acquired psychiatric disorder to include PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in April 2007 for the psychiatric issue and in June 2009 for the POW status issue.  

The Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the evidence associated with the claims file includes service treatment records (STRs), service personnel records, Social Security Administration (SSA) disability records, post service treatment records, and VA examination reports.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

In November 2011, the Veteran was afforded a hearing before the Board concerning his claim for service connection for a psychiatric disorder, the only appellate issue perfected at that time.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue of service connection for a psychiatric disorder to the Veteran, who testified as to his symptomatology and treatment history.  He indicated he did not wish to talk about the events of the hijacking.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA treatment records were obtained, Compensation and Pension (C&P) Service issued a memorandum denying POW status, and a VA examination was conducted.  To the extent that there is any deficiency alleged in the VA examination report, as will be discussed in detail below, the Board finds the Veteran's assertions as to all aspects of his claim lack credibility, and that any deficiency is harmless.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to Status as Prisoner of War (POW)

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents or either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

VA shall accept the findings of the appropriate service department that a person   was a prisoner of war during a period of war, unless a reasonable basis exists for questioning it.  Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  38 C.F.R. § 3.1(y)(1).

In all other situations, including those in which VA cannot accept service department findings, to be considered a former prisoner of war, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  Such circumstances include, but are  not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition and unsanitary conditions.  Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.  38 C.F.R. § 3.1(y)(2)(i).

The reason for which a serviceperson was detained or interned is immaterial in determining POW status, except that a serviceperson who is detained or interned   by a foreign government for an alleged violation of its laws is not entitled to be considered a POW on the basis of that period of detention or internment, unless the charges are a sham intended to legitimize the period of detention or internment.   38 C.F.R. § 3.1(y)(2)(ii).

The Director of Compensation and Pension Services shall approve all RO determinations establishing or denying POW status, with the exception of those service department determinations accepted under paragraph (y)(1) cited above.  38 C.F.R. § 3.1(y)(3).

VA shall consider that a serviceperson was forcibly detained or interned in line   of duty unless the evidence of record disclosed that forcibly detainment or internment was the proximate result of the serviceperson's own misconduct.  38 C.F.R. § 3.1(y)(4).

The term "hostile force" means any entity other than an enemy of foreign government or the agents of either whose actions are taken to further or enhance anti-American military, political or economic objectives or views, or attempt to embarrass the United States.  38 C.F.R. § 3.1(y)(5).

The evidence of record establishes that the Veteran was a passenger on Delta Airlines flight 821, which was hijacked to Cuba on March 26, 1969.  The passenger manifest shows the Veteran was one of 26 Navy and Marine Corps recruits who boarded the aircraft in Dallas en route to basic training in San Diego, California.  Also on the passenger manifest are a Lieutenant junior grade (LTJG) and two privates who had boarded the flight in Atlanta.  The AOJ has researched all names of servicemembers on the manifest and has not found any to have been named as prisoners of war, either by the Service Department or by VA.

Contemporaneous newspaper accounts, which include interviews with the pilot, state the hijacker showed a gun to the stewardess and forced her into the cockpit of the aircraft.  The pilot then diverted the aircraft to Cuba, as ordered by the hijacker.  On the ground in Cuba, the aircraft was met by Cuban military authorities, who separated military personnel from civilian passengers.  After 8 hours in Havana the flight returned to Miami and the passengers were debriefed by agents of the Federal Bureau of Investigation (FBI).  

After the airplane returned to the United States the pilot told the news media that the passengers enjoyed it, although he himself was a little nervous and scared; "it was not shocking but not pleasant, either."  Most of the 107 adult passengers on the manifest agreed with the pilot, and most passengers seemed anxious to give their names to the press and discuss the flight.  The only service member who was quoted by the press, who was a Navy recruit like the Veteran, stated, "It was long, boring and hot, and you can underline hot."  There are no public accounts of any maltreatment having been accorded any of the passengers, including the military passengers.

The Veteran informed a VA physician in March 2008 that he and other passengers had been held "hostage" in Cuba for "several days" and in his present claim for POW status, received in April 2009, the Veteran asserted he had been held against his will for two days.  

The Veteran, in recounting the hijacking and his detention in Cuba, states that during flight the hijacker put a gun to the head of the stewardess; the passengers were panicked and screaming.  On the ground, the military passengers were placed in isolation and were threatened by Cuban soldiers carrying guns.  The Veteran asserts he was beaten, and that when he went to the bathroom he was escorted by a Cuban soldier who put a gun to his head.   

Review of the Veteran's psychiatric history shows he had a VA psychology evaluation in May 2005, prior to filing his claim, during which he reported     having had "no problems" in service.  He was treated thereafter by VA for mental disorders, variously diagnosed.  On March 22, 2007, for the first time, he reported having been on an airplane that was hijacked to Cuba, with resulting nightmares; the Veteran stated he had not previously mentioned the incident because he had masked the associated symptoms by using alcohol and drugs.  Such treatment report was dated the same day as his application for compensation benefits.  
  
In May 2007 the Veteran again complained to his VA psychiatrist of nightmares related to having been hijacked to Cuba, where a gun was placed to his head.  He also reported that about a month before he had begun the process of applying for service connection and for Social Security Disability Insurance (SSDI).  The psychiatrist noted that secondary gain issues could clearly be playing a role.

The Veteran's sister Ms. SB submitted a letter in July 2008 stating the Veteran had reported to her that while in Cuba the passengers were held at gunpoint, even to go to the bathroom.  The Veteran reported to a VA psychiatrist in July 2008 that a Cuban had placed a gun in his mouth and laughed, and in an informal conference held in August 2008 the Veteran reported to the Decision Review Officer (DRO) that a gun was held to his head when he went to the bathroom in Cuba.

The Veteran had a psychiatric review on August 2008 in support of his claim for SSDI.  The psychiatrist stated the Veteran was "partially credible."

The Veteran had a VA examination in October 2009 during which the examining psychologist characterized the Veteran as an unreliable historian, based on inconsistencies in the Veteran's account and also upon exaggeration of symptoms during psychological testing.  During the examination the Veteran reported that the aircraft was hijacked while taxiing for takeoff in Dallas (the Board notes that news articles state the aircraft was hijacked 10 minutes after takeoff).  The Veteran also reported that when the aircraft entered Cuban airspace Cuban fighter jets demanded that the flight return to the United States, but the aircraft had to land in Cuba because it was low on fuel (the Board notes that news articles quote the pilot as stating there was ample fuel to return to the United States and the aircraft did not take on fuel in Cuba).  The Veteran stated that after the hijacking was announced the passengers were panicking and praying for their lives (this is neither directly corroborated nor directly refuted by the news articles but is inconsistent with the pilot's statement that the passengers had seemed to enjoy the experience).    

As shown in treatment records, the Veteran informed a VA attending psychologist in January 2014 that he was held and tortured in Cuba for four days until his release could be arranged.  In May 2014 he told an attending VA psychiatrist that when returning to the United States from Cuba in 1969 he was warned by the Central Intelligence Agency (CIA) to not report his experience in Cuba and just to "sweep  it under the rug;" the Veteran stated he wanted POW status because he felt he deserved it.   
 
Review of the evidence of record clearly demonstrates the Veteran was one of many service personnel who were aboard a hijacked airliner.  However, the competent     and credible evidence does not show that these military personnel were held in circumstances approximating those of servicemembers who have been forcibly detained or interned by enemy governments during periods of war.  Service personnel were segregated from civilian passengers, and all passengers were kept under guard for approximately 8 hours until the aircraft was able to return to the United States, but there is no objective evidence of record showing that any service personnel were interrogated or that they were mistreated in any way by Cuban authorities.  As noted above, each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group; see 38 C.F.R. § 3.1(y)(2)(i).   

The Veteran asserts in lay evidence that he was terrorized by gun-wielding Cuban soldiers, and the Veteran and his siblings have asserted that the Veteran was "tortured" during his days of captivity.  The Veteran's representative asserts         that having been so terrorized is comparable to having been a POW, but such recognition turns on whether the Veteran's account is credible.  

The Veteran is competent to report events he experienced.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, two different mental health professionals (the private psychiatrist    who performed the SSDI examination and the examining VA psychologist) have questions his reliability, with the SSDI examiner noting the Veteran to be only partially credible and the VA examiner noting the Veteran to be an unreliable historian.  Moreover, the Board has noted numerous discrepancies in the Veteran's account of the hijacking versus open-source published accounts.  For example, and as noted above, he has variously reported being detained by the Cubans for several days, two days, three days, and four days. In actuality, the plane returned to Miami after 8 hours in Cuba.  He alleges the plane was forced to land in Cuba due to being low on fuel, but the pilot noted there was plenty of fuel to return to the US and no refueling was done in Cuba.  These examples, in addition to the other inconstancies in his reports to treatment providers prior to filing his claim and the varying reports of the hijacking discussed above, reflect that the Veteran is a completely unreliable historian.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  The Veteran has also been noted by clinicians to be motivated to at least some degree by secondary gain considerations.  For these reasons, the Board finds the Veteran is not credible in reporting that he experienced POW-like conditions while the passengers were detained in Cuba.   

The preponderance of the credible and probative evidence indicates the circumstances of the hijacking are not comparable to those under which persons generally have    been forcibly detained or interned by enemy governments during periods of war.  Accordingly, he is not entitled to POW status.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

In this case, the evidence of record establishes that the Veteran was a passenger on Delta Airlines flight 821, which was hijacked to Cuba on March 26, 1969.  The passenger manifest shows the Veteran was one of 26 Navy and Marine Corps recruits who boarded the aircraft in Dallas enroute to basic training in San Diego, California.  Thus, a stressor of being on a hijacked plane is verified.  Additionally, the record does reflect a diagnosis of PTSD during the course of the claim as well as other psychiatric disorders.  Accordingly, a current disability is also established.

However, the Board finds the preponderance of the evidence is against the claim for service connection, as the Veteran's lack of credibility in almost every aspect of this claim renders all favorable opinions linking a psychiatric disorder to service lacking in probative value.

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  

In this case, the evidence is replete with instances of the Veteran providing contradictory and/or false statements and exaggerating symptoms.  During the period prior to his March 2007 claim, the Veteran made no mention of service stressors or the hijacking.    

For example, a VA mental health clinic records in April and May 2001 make no mention of military stressors or the hijacking.  The May 2001 report notes a 10 year history of depression and anxiety and that he was presently sober.  In June 2001 he denied a current history of PTSD, psychosis, panic or suicide attempts but admitted to having seen a psychiatrist as a young teen due to nervous breakdown and also admitted to having abused alcohol since childhood.  His alcohol abuse was noted   to be in full remission in August 2003.  A May 2005 report is silent in regard to    in-service stressors and in fact, the Veteran asserted he had "no problems" during service although he endorsed having been abused in childhood.

It was not until the same day that he filed his claim for compensation that he first reported to a VA clinician of having been hijacked to Cuba and having nightmares related to the incident.  At that time, the psychiatrist diagnosed anxiety disorder, stating that the newly-reported traumatic events did not appear to meet the full criteria for PTSD.  The psychiatrist also noted that clearly secondary gain issues could be playing a role as well, as the Veteran had recently begun applications for service connection and for Social Security benefits. 

The fact that the Veteran denied problems during service in the May 2005 treatment note and made no mention of the hijacking in treatment prior to filing his claim tends to preponderate against the claim.  Further, his contention that he did not mention it because he was self-medicating with alcohol is contradicted by the findings during the treatment noted above that his alcohol abuse was in remission. 

Over the course of the claim, the Veteran has made inconsistent statements and allegations concerning, among other things, onset of psychiatric symptoms, alcohol use history, events in childhood, and events during the hijacking.  Indeed, the October 2009 VA examiner noted the Veteran's various contradictions.  In this regard, the examiner noted the Veteran denied any psychiatric treatment prior to the 1970s, which the examiner noted was contradictory to outpatient treatment notes in which the Veteran endorsed having undergone therapy as a child when his parents divorced.  The Veteran also denied having drunk alcohol until after discharge from service, which the examiner noted was contrary to outpatient treatment notes in which the Veteran admitted to drinking heavily as an adolescent.  The Veteran reported having had a "great" childhood and denied abuse growing up, which the examiner noted was contrary to previous reports of having been physically abused between the ages of 5-9.  In fact, a report from a private psychologist dated in June 2011 indicates the Veteran reporting a traumatic event in childhood in which his mother used him as a shield while his father brandished a gun and threatened to kill her.  Then, on VA examination in June 2013, the Veteran again reported having a happy childhood and denying any history of childhood abuse.  

Moreover, his discussions of the events occurring during the hijacking have  reflected a progressive exaggeration of the amount of time held and the amount     of personal contact involved.  For example, he has alleged he was held by the Cuban government for 2 days, 3 days, 4 days, and several days.  He has variously alleged that he had a gun held to his head and had a gun placed in his mouth, until his more recent iteration of being beaten, and in a January 2014 treatment report, he ultimately alleges he was tortured.  He also alleged that the plane was ordered by Cuban fighter jets to return to the United States but had to land due to low fuel.  However, the newspaper articles the Veteran submitted reflect that the plane was only in Cuba for 8 hours and had plenty of fuel to return to Miami without needing to refuel while in Cuba.  Moreover, the article quoted a Navy recruit who described the incident as "long, boring, and hot."  The pilot also noted that it appeared the passengers seemed to enjoy it and stated "it was not shocking but not pleasant, either."  The newspaper articles paint a very different picture of the events during the 8 hour hijacking than any of the varying recitations of the incident provided by the Veteran. 

Additionally, the Veteran's service treatment records do not reveal treatment        for psychiatric complaints or any physical injuries related to the hijacking.  The Veteran has also denied a history of head trauma on VA audiological examinations in October 2008 and March 2010.

In addition to all of the inconsistencies in the Veteran's reports to providers, the Veteran has also been shown by psychological testing to exaggerate symptoms,     as noted on the October 2009 VA examination.  The examiner performed a psychological evaluation and noted observations in detail, including a battery of psychological tests.  During the Minnesota Multiphasic Personality Inventory (MMPI-2) the Veteran's approach suggested he was exaggerating existing symptoms.  Given these results, and the discrepancies noted above, the examiner characterized the Veteran as an unreliable historian.  The Veteran's reliability was also questioned by a psychiatrist in May 2007 who noted the "newly-reported" traumatic events and who suggested that secondary gain issues could be at play.  

The Veteran has clearly shown a propensity to provide contradictory information concerning his personal history and many other matters, to exaggerate symptoms, and to provide false information concerning the hijacking in an effort to obtain monetary benefits.  Indeed, his assertions as to the duration and events of the hijacking contradict evidence he himself submitted.  Thus, the Board finds that he  is an inherently noncredible historian.  It therefore follows that his new allegation in 2013 of being the recipient of a blanket party is also not credible.  
	
During the course of the appeal the Veteran has submitted lay statements from his family members essentially stating that the authors were aware at the time that the Veteran's airplane had been hijacked enroute to basic training, and that based on their personal observation the Veteran underwent a profound personality change upon return from service.  One of the Veteran's brothers relayed the same inaccurate information the Veteran has provided, indicating that the Veteran was held for days and was tortured.  The Veteran also submitted lay statements from other family members and friends essentially stating that the authors met the Veteran sometime after discharge from service but believe him to be psychiatrically disabled due to events in service.  

None of the statements were provided a person who was present during the hijacking and all have been made decades after the event.  Additionally, none of  the persons have been shown to be medical professionals competent to diagnose  a psychiatric disorder as having been present upon the Veteran's discharge from service.  Accordingly, these statements are afforded little, if any, probative weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Board acknowledges the favorable opinions of record, to include the opinion of Dr. RJM in June 2011, noting the Veteran has PTSD due to a traumatic childhood event of being used as a shield when his father threatened to kill his mother with a gun and the hijacking to Cuba where he was "terrorized by Cuban soldiers."  An October 2013 VA treatment report signed by a social worker noted the Veteran was hijacked to Cuba for three days at which time he was threatened with death.  He also reported being beaten during service in "blanket parties."  The social worker diagnosed PTSD and depression, noting the PTSD symptoms were secondary to personal trauma in service.  Additionally, the file also contains a psychological evaluation report by Dr. FB dated in July 2014.  The psychologist noted the Veteran's report of experiencing psychiatric symptoms since his service in the  Navy and that the symptoms began when his plane was hijacked and he was held hostage in Cuba.  She diagnosed PTSD and major depressive disorder. 

All of these favorable opinions considered the Veteran's self-report as to the   events of his hijacking.  As discussed above, the Veteran has never relayed to the treatment providers that the hijacking was a matter of hours, not a matter of days.  His propensity to exaggerate and/or fabricate parts of the experience renders all favorable opinions lacking in probative value, as none have been based on an accurate factual basis.  Such conclusion is consistent with the findings of the VA examiner in October 2009 who noted the invalid psychological test results and the multiple inconsistencies in the Veteran's self-report rendered him unable to render an opinion without resorting to speculation.  Additionally, the June 2013 VA examiner concluded the Veteran had PTSD due to nonservice events. 

Ultimately, a medical opinion must be based on an accurate factual premise to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  However, the Veteran's repeated inaccurate reporting of the events and his exaggeration of symptoms renders every favorable medical report suspect, regardless of the psychiatric diagnosis provided.  The examiners who have had access to the claims file and his complete history have not linked his current psychiatric disorders to service.  

Thus, because the Veteran is not a reliable historian and all favorable opinions in the record relied on at least some inaccurate factual information regarding the Veteran's psychiatric history and the events of the hijacking, the Board finds the preponderance of the credible and probative evidence is against the claim.  Thus, the claim for service connection for an acquired psychiatric disorder to include PTSD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
  


ORDER


Entitlement to status as prisoner of war is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


